Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, none of the prior arts individually or in combination disclose:
“an extraction unit configured to extract, as pupil parameters, size of areas of the pupils of the right and left respective eyeballs acquired in the image of the eyeballs based on the same image as the image used for detecting viewpoints of the right and left respective eyeballs by the viewpoint detection unit, every time the viewpoint detection unit detects viewpoints of the right and left respective eyeballs; and
a calculation unit configured to calculate synthesized viewpoint by adding weights based on the pupil parameters to the viewpoints of the right and left respective eyeballs detected by the viewpoint detection unit”.
As to claim 1, none of the prior arts individually or in combination disclose:
“extracting, as pupil parameters, size of areas of the pupils of the right and left respective eyeballs acquired in the image of the eyeballs based on the same image as the image used for detecting viewpoints of the right and left respective eyeballs, every time viewpoints of the right and left respective eyeballs are detected, calculating 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        2/13/2021